DETAILED ACTION
Claims 1-12 and 14-22 (filed 06/21/2022) have been considered in this action.  Claims 1, 5, 7-9, 11, 14, 16-17, 19 and 21-22 have been amended.  Claims 2-4, 6, 10, 12, 15, 18 and 20 have been presented in the same format as previously presented.  Claim 13 has been canceled.

Response to Arguments
Applicant’s arguments, see page 8 paragraph 4, filed 06/21/2022, with respect to objection to claims 7 and 17 have been fully considered and are persuasive.  The objection of claims 7 and 17 has been withdrawn. 

Applicant’s arguments, see page 8 paragraph 5, filed 06/21/2022, with respect to interpretation under 112(f) of claims 14-22 have been fully considered and are persuasive.  The 112(f) interpretation of claims 14-22 has been withdrawn. 

Applicant’s arguments, see page 9 paragraph 2, filed 06/21/2022, with respect to rejection of claim 13 under 35 U.S.C. 112(d) have been fully considered and are persuasive.  The rejection of claim 13 under 35 U.S.C. 112(d) has been withdrawn. 

Applicant’s arguments, see page 9 paragraph 3, filed 06/21/2022, with respect to rejection of claims 14-22 under 35 U.S.C. 112(b) for insufficient structure to perform the claimed functions have been fully considered and are persuasive.  The rejection of claims 14-22 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see page 9 paragraph 4, filed 06/21/2022, with respect to rejection of claims 14-22 under 35 U.S.C. 112(b) for use of the work ‘relevant’ have been fully considered and are persuasive.  The rejection of claims 14-22 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see page 10 paragraph 1, filed 06/21/2022, with respect to rejection of claim 16 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 16 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments with respect to rejection of claim(s) 1-22 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner has replaced Dewberry (US 20150029053) with Meadow (US 20160195602) that teaches a ‘tag’ or RFID device that is used to identify elements and utilized propagation times to determine the location based on sent and received signals.
Examiner has utilized Schoening et al. (US 20130233922) to show that identifying elements (RFID tags) can be attached/applied to a cart or pallet to provide information about the workpieces sorted and stored on said cart or pallet, which is utilized to move the workpieces throughout a manufacturing facility.  
See below for a complete mapping of the amended claims to the newly provided prior art references.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12, 14-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over JP3425988 (hereinafter JP1) in view of Schoening et al. (US 20130233922, hereinafter Schoening) and Raphaeli et al. (US 20070109099, hereinafter Raphaeli).

In regards to Claim 1, JP1 teaches “A method for identifying workpieces that are distributed to multiple workpiece collection units in a sorted manner, the method comprising: moving the workpieces to the workpiece collection units using an automation device” (Fig. 8 and [0019] In the laser processing system configured as described above, when a material such as a metal plate is cut by a laser processing machine, a processed product separated from the material and the waste material on the processing table. Are not separated and are supported in the processed state. This processed product is adsorbed from the processing table of the laser processing machine by the processed product transfer mechanism and transferred onto the processed product transfer mechanism, and then transferred to the product stocker side by the processed product transfer mechanism. Then, during the transportation of the processed product, a label is attached to the product by the label attaching mechanism as needed; [0013]  a workpiece conveying mechanism for conveying the workpiece taken out from the laser beam machine to the product separating mechanism is provided [0020] the separated products are stacked in a plurality of stages on the product pallet by the product storage mechanism while interposing a support plate, and in this state, the products are sorted into shapes and sizes and stored in the product stocker[0029] The loading carriage 19 is a workpiece conveying mechanism 10. The product Wa, which is movably arranged between the end position of the product and the product stocker 15 and stacked on the product pallet 22, is transferred to a position corresponding to the storage vehicle 20. The storage vehicle 20 is movably arranged along the product stocker 15, receives the product pallet 22 on which the products Wa are stacked and stacked, and receives the product pallet 22 from the loading carriage 19 and classifies the product pallet 22 into a predetermined storage shelf 16 of the product stocker 15) “moving identifying elements from a provision device to ... by a conveying unit, wherein the identifying elements bear information regarding the workpieces” ([0012]  A label attaching mechanism for attaching a label to the product is provided; [0041] when the processed product W on the movable base plate 11 is carried to the position corresponding to the label sticking mechanism 13 by the processed product carrying mechanism 10, the mechanism frame 81 is moved and the label sticking body 83 is moved. Are moved to a position corresponding to the product Wa of the processed product W. In this state, the tape-shaped label wound around the label take-up reel 82 is pulled out by a predetermined amount and cut into a predetermined length by a cutter (not shown). Then, this label is vacuum-sucked by the label sticking body 83 at the rising position, and in that state, the label sticking body 83 descends to the position of the product Wa, and the label is the surface of the product Wa of the processed product W by the adhesive on the back surface thereof. Will be sequentially attached to. The label describes the type of the product Wa, the product NO, or the classification such as the customer) “and wherein the identifying elements are in the form of mobile units...” ([0019] Then, during the transportation of the processed product, a label is attached to the product by the label attaching mechanism as needed. Further, after the label is attached, a support table provided in the workpiece conveying mechanism for supporting the workpiece and its support are provided. Lifting up and separating only the waste material leaving the product on the support stand.  The processed product is separated into the product and the waste material by the product separation mechanism including the body. Then, the separated products are stacked in a plurality of stages on the product pallet by the product storage mechanism; wherein because the labels are attached to the product which is then moved, they can be considered mobile units).
JP1 fails to teach “moving identifying elements from a provision device to an associated workpiece collection unit; wherein the identifying elements are on the workpiece collection units; and wherein the identifying elements are in the form of mobile units for emitting and receiving electromagnetic signals to and from transceiver units, and determining the position of the identifying elements from propagation times of the electromagnetic signals between the transceiver units and the identifying elements”.  It should be noted that while some elements of these limitations are taught by JP1 they are being taught again through Schoening to improve clarity of rejection and further the obviousness of combination.
Schoening teaches “wherein the identifying elements bear information regarding the workpieces” (Fig. 3-4 show various data fields stored with RFID tag; [0078] the data structure 114 associated with the tag 112 has six data fields including a tag number field 134 that identifies the tag 116, a type field 135 that indicates the tag 112 is attached to a pallet of banded corrugated boxes such as the pallet 116, a number of boxes field 136 that describes the number of corrugated boxes on the pallet 116, a location field 137 that indicates the location of the pallet 116, a shipping order number field 138 that associates the pallet 116 to a customer shipping order (which may be associated with a job number), and a destination field 139 that shows the destination to which the pallet 116 should be shipped)) “moving identifying elements from a provision device to an associated workpiece collection unit; wherein the identifying elements are on the workpiece collection units;” ([0066] an RFID tag may be applied to a cart or pallet onto which the stacks of paper from the corrugator machine are placed; [0075] an RFID tag 112 with an associated data structure 114 is attached to a pallet of banded corrugated boxes 116.... Furthermore, by attaching the tag 112 to the pallet 116, the pallet 116 can be monitored in the loading bay area 62, and when needed, be located and loaded onto delivery trucks 118 to 120 for dispatch to customers) “and wherein the identifying elements are in the form of mobile units for emitting and receiving electromagnetic signals to and from transceiver units, and determining the position of the identifying elements...” ([0017] A manufacturing process and inventory management or tracking system uses a radio frequency identification (RFID) detection system which may be, for example, a phased array antenna based RFID detection system, to track and manage material storage and flow of material in a manufacturing process or plant.  The management or tracking system operates to track and to provide the location of various inventory within an inventory region of the plant and may operate in conjunction with the various machines that implement manufacturing stages or steps of the manufacturing process; [0019] the management system may use the RFID tracking system to perform inventory management and control as well as to perform shipping management and control. In particular, the process management system may detect, track or scan all of the inventory in an inventory area to determine what inventory is present (based on the RFID tags detected during the scan), and provide a 3D view of the location of each piece of inventory. This feature enables the process management system to direct plant personnel to the correct location in the inventory area to get or obtain the correct materials to be used in a production run; [0072] the RFID tags 22 may be any passive or battery assisted passive (BAP) ultra-high frequency RFID tags, which do not have their own power source but instead are excited by energy received from a reader (e.g., the energy beam from the phased array antenna system 64). The passive and BAP RFID tags respond to the reader by modulating data onto some of the received energy and then reradiating the energy back to the reader (the phased array antennas in this case) which in turn decodes the data).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the manufacturing system that applies identifying elements to workpieces using a provisioning and conveying mechanics with the manufacturing system that applies identifying elements to workpiece collection units because by using the RFID tags applied to pallets/carts it would offer the stated benefit of improving the tracking and shipment of pallets of products as noted in paragraph [0078] regarding specific benefits of tracking pallets of products.  A person of ordinary skill in the art would note that JP1 is exceedingly old in terms of technology, as RFID technology was practically non-existent at the time JP1 was published (1994), but has become a useful and well-known technology utilized for tracking and locating things the RFID is attached to before the priority date of the instant invention.  Thus a person having ordinary skill would recognize that the labels of JP1 are somewhat outdated, and be motivated to combine the steps of JP1 with the teachings of Schoening utilizing RFID tags and applying them not only to the products themselves, but also to the pallets, as both relate to systems for providing identifying information in a manufacturing environment.  Furthermore, it is well-known in the arts that RFID labels can be provided in the form of a reel (i.e. a wound tape with RFID labels stuck to it), similar to the reel of conventional labels provided by JP1, thus the process performed by JP1 using conventional labels can be readily modified to use RFID labels on a reel.  By combining these elements, it can be considered taking the known manufacturing system that applies identifying elements to workpiece collection units that operate through radio frequency signals transmitted and received by the identifying elements with antenna and those signals being used to locate the identifying element as taught by Schoening and adding those elements to improve the manufacturing system that applies labels to workpieces via a system of machinery and conveyance in a known way to achieve predictable results.
The combination of JP1 and Schoening fails to teach “and determining the position of the identifying elements from propagation times of the electromagnetic signals between the transceiver units and the identifying elements”.
Raphaeli teaches “and determining the position of the identifying elements from propagation times of the electromagnetic signals between the transceiver units and the identifying elements” ([0025] According to another aspect of the present invention, there is provided a method and a corresponding system for locating the position of at least one RF tag in relation to the position of at least two readers, including the steps of: (a) Each of the at least two readers is independently transmitting a wide band broadcast interrogation signal, (b) at least one tag is waiting to receive the wide band broadcast interrogation signals, (c) the at least one tag is transmitting a wide band response signal to each one of the wide band broadcast interrogation signals it received, wherein each wide band response signal includes identification information about the interrogating reader and about the transmitting tag, (d) each one of at least two readers are receiving at least one of the wide band response signals, wherein the at least one wide band response signal received by the readers may include overlapping wide band response signals whenever it is comprising of a plurality of wide band response signals transmitted by a plurality of tags, (e) each one of the at least two readers is detecting the at least one wide band response signal, deciding whether one or more tags answered to its wide band broadcast interrogation signal, and analyzing the at least one wide band response signal, transmitted by a tag, in order to determine the round trip delay and identification information, (f) each of the at least two readers is transferring distance and identity information of the tags and the reader itself to a central processing unit, by using the information transferred from each one of the at least two readers, the central processing unit is locating the position of the at least one tag in relation to the position of the at least two readers; [0150] The method for locating the position of at least one RF tag in relation to the position of at least two readers, including the steps of: (a) Each of the at least two readers is independently transmitting a wide band broadcast interrogation signal, (b) at least one tag is waiting to receive the wide band broadcast interrogation signals, (c) the at least one tag is transmitting a wide band response signal to each one of the wide band broadcast interrogation signals it received, wherein each wide band response signal includes identification information about the interrogating reader and about the transmitting tag, (d) each one of at least two readers are receiving at least one of the wide band response signals, wherein the at least one wide band response signal received by the readers may include overlapping wide band response signals whenever it is comprising of a plurality of wide band response signals transmitted by a plurality of tags, (e) each one of the at least two readers is detecting the at least one wide band response signal, deciding whether one or more tags answered to its wide band broadcast interrogation signal, and analyzing the at least one wide band response signal, transmitted by a tag, in order to determine the round trip delay and identification information, (f) each of the at least two readers is transferring distance and identity information of the tags and the reader itself to a central processing unit, by using the information transferred from each one of the at least two readers, the central processing unit is locating the position of the at least one tag in relation to the position of the at least two readers; wherein a round trip delay is considered a propagation time). 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that uses RFID tags on workpiece collection devices and provide location/position information as taught by JP1 and Schoening with the RFID tags that utilize a round trip delay time (propagation time) to determine the location/position of RFID tags as taught by Raphaeli because Schoening does not describe any particular method beyond “triangulation” for determination a location using two or three antenna, while Raphaeli teaches a method for “triangulation” using delay times to determine a location using two or three antenna.  A person having ordinary skill would recognize that either signal gain loss or round trip delay times are two different methods using triangulation between RFID tags and antenna to determine the location of the RFID tag, thus it is a mere selection of one technology as opposed to another when selecting the round trip delay time (propagation time) method for determining a location.  In other words, Schoening is not concerned with expounding upon the specifics of how the triangulation method operates, and the teachings of Raphaeli can be considered to elaborate on features that are inherent to Schoening, just merely not described in such detail by using round trip time to triangulate where an RFID tag is.  By combining these elements, it can be considered applying the teachings of Raphaeli to Schoening and JP1 in a known way to achieve predictable results.

In regards to Claim 2, JP1, Schoening and Raphaeli teach the method for identifying workpieces as incorporated by claim 1 above.  Schoening further teaches “The method of claim 1, wherein the identifying elements each bear an individual allocation identifier, and wherein information regarding the workpieces on the workpiece collection units are allocated in a database to the allocation identifiers” ([0020] an inventory tracking system for use in tracking placement of physical items within an inventory tracking region of, for example, a manufacturing plant, includes a radio frequency tag detection system that includes a plurality of radio frequency antennas disposed in a spaced apart manner within the inventory tracking region and a detection controller coupled to the plurality of radio frequency antennas that controls the operation of each of the radio frequency antennas to scan a portion of the inventory tracking region and to detect each of a number of radio frequency tags disposed in the inventory tracking region. Here, the detection controller generates indications of the detected radio frequency tags and the physical locations of the detected radio frequency tags within the inventory tracking region. Moreover, the inventory tracking system includes a tracking system coupled to the radio frequency tag detection system to receive the indications of the detected radio frequency tags and the detected physical locations for the detected radio frequency tags within the inventory tracking region. The tracking system includes a memory for storing inventory item information for each of a plurality of inventory items, the inventory item information for each of the plurality of inventory items including an inventory item radio frequency tag identifier, inventory item identification information defining the identity of the inventory item, and an indication of the current physical location of the inventory item within the inventory tracking region. The inventory tracking system also includes an access system that accesses the memory and provides at least a subset of the inventory item information for one or more of the inventory items to a user for determining the current physical location of the one or more of the inventory items within the inventory tracking region. The tracking system updates the indication of the current physical location of at least one particular inventory item within the inventory tracking region as stored in the memory for the at least one particular inventory item based on the indication of the physical location of the detected radio frequency tag for the at least one particular inventory item as produced by the detection controller; [0048] the command system 12 includes a processor 25 for implementing functions, routines and instructions stored in a memory 26, a user interface 27 for accepting user inputs, one or more databases 28 for storing data, and a control module 29 for interfacing with the process controllers 16 via, for example, an Ethernet connection or any other desired wired or wireless communication network 30).

In regards to Claim 3, JP1, Schoening and Raphaeli teach the method for identifying workpieces as incorporated by claim 1 above.  Schoening further teaches “The method of claim 2, wherein the provision device is configured to read the allocation identifier stored on each of the identifying elements” ([0072] Generally speaking, the RFID tags 22 may be any passive or battery assisted passive (BAP) ultra-high frequency RFID tags, which do not have their own power source but instead are excited by energy received from a reader (e.g., the energy beam from the phased array antenna system 64). The passive and BAP RFID tags respond to the reader by modulating data onto some of the received energy and then reradiating the energy back to the reader (the phased array antennas in this case) which in turn decodes the data. Typically, the encoded data will be the RFID tag number, but other data could be encoded or used instead or as well).  In addition, Raphaeli teaches ([0025] According to another aspect of the present invention, there is provided a method and a corresponding system for locating the position of at least one RF tag in relation to the position of at least two readers, including the steps of: (a) Each of the at least two readers is independently transmitting a wide band broadcast interrogation signal, (b) at least one tag is waiting to receive the wide band broadcast interrogation signals, (c) the at least one tag is transmitting a wide band response signal to each one of the wide band broadcast interrogation signals it received, wherein each wide band response signal includes identification information about the interrogating reader and about the transmitting tag, (d) each one of at least two readers are receiving at least one of the wide band response signals, wherein the at least one wide band response signal received by the readers may include overlapping wide band response signals whenever it is comprising of a plurality of wide band response signals transmitted by a plurality of tags, (e) each one of the at least two readers is detecting the at least one wide band response signal, deciding whether one or more tags answered to its wide band broadcast interrogation signal, and analyzing the at least one wide band response signal, transmitted by a tag, in order to determine the round trip delay and identification information, (f) each of the at least two readers is transferring distance and identity information of the tags and the reader itself to a central processing unit, by using the information transferred from each one of the at least two readers, the central processing unit is locating the position of the at least one tag in relation to the position of the at least two readers).  

In regards to claim 5, JP1, Schoening and Raphaeli teach the method of identifying workpieces distributed across collection units as incorporated by claim 1 above.  JP1 further teaches “The method of claim 1, wherein the provision device writes the identifying element in a machine-readable manner and/or in a manner that is readable by humans” ([0041] when the processed product W on the movable base plate 11 is carried to the position corresponding to the label sticking mechanism 13 by the processed product carrying mechanism 10, the mechanism frame 81 is moved and the label sticking body 83 is moved. Are moved to a position corresponding to the product Wa of the processed product W. In this state, the tape-shaped label wound around the label take-up reel 82 is pulled out by a predetermined amount and cut into a predetermined length by a cutter (not shown). Then, this label is vacuum-sucked by the label sticking body 83 at the rising position, and in that state, the label sticking body 83 descends to the position of the product Wa, and the label is the surface of the product Wa of the processed product W by the adhesive on the back surface thereof. Will be sequentially attached to. The label describes the type of the product Wa, the product NO, or the classification such as the customer; wherein a label is well-known to be readable by humans).

In regards to claim 6, JP1, Schoening and Raphaeli teach the method of identifying workpieces distributed across collection units as incorporated by claim 1 above. “The method of claim 1, wherein the provision device describes the identifying element in a reversible manner” ([0011] Also, unlike barcodes, which offer read-only capability, each RFID tag may be read and write capable, meaning that information can be altered in the tag). 

In regards to claim 7, JP1, Schoening and Raphaeli teach the method of identifying workpieces distributed across collection units as incorporated by claim 1 above.  JP1 further teaches “The method of claim 1, comprising moving the identifying elements to a transfer zone in a working region of the automation device, and wherein the automation device moves a particular provided identifying element from the transfer zone to the associated workpiece collection unit” ([0040] The label take-up reel 82 is rotatably supported on the upper portion of the label take-up reel 82. The label sticking body 83 is hung and supported in the lower part of the mechanism frame 81 so as to be able to move up and down so as to correspond to the product Wa on the processed product W; [0041] when the processed product W on the movable base plate 11 is carried to the position corresponding to the label sticking mechanism 13 by the processed product carrying mechanism 10, the mechanism frame 81 is moved and the label sticking body 83 is moved. Are moved to a position corresponding to the product Wa of the processed product W. In this state, the tape-shaped label wound around the label take-up reel 82 is pulled out by a predetermined amount and cut into a predetermined length by a cutter (not shown). Then, this label is vacuum-sucked by the label sticking body 83 at the rising position, and in that state, the label sticking body 83 descends to the position of the product Wa, and the label is the surface of the product Wa of the processed product W by the adhesive on the back surface thereof. Will be sequentially attached to. The label describes the type of the product Wa, the product NO, or the classification such as the customer).  Schoening further teaches 

In regards to claim 8 JP1, Schoening and Raphaeli teach the method of identifying workpieces distributed across collection units as incorporated by claim 1 above.  JP1 further teaches “The method of claim 1, wherein the automation device piles a stack of workpieces on at least one of the workpiece collection units, wherein at least one of the workpiece collection units comprises a pallet or a partial region of a pallet on which the stack is piled” ([0059] Moreover, in this embodiment, the product Wa corresponding to a plurality of materials M by the product storage mechanism 17 is used. Are stacked in a plurality of layers on the product pallet 22 with a support plate 113 interposed. Therefore, the number of product pallets 22 can be greatly reduced, and the cost burden can be reduced. Further, since a plurality of products of the material M are placed on one product pallet 22, a large number of products Wa can be stored in the storage shelf 16 of the product stocker 15, and the storage space of the product stocker 15 can be saved. It can be used effectively; [0041] [0041] when the processed product W on the movable base plate 11 is carried to the position corresponding to the label sticking mechanism 13 by the processed product carrying mechanism 10, the mechanism frame 81 is moved and the label sticking body 83 is moved. Are moved to a position corresponding to the product Wa of the processed product W. In this state, the tape-shaped label wound around the label take-up reel 82 is pulled out by a predetermined amount and cut into a predetermined length by a cutter (not shown). Then, this label is vacuum-sucked by the label sticking body 83 at the rising position, and in that state, the label sticking body 83 descends to the position of the product Wa, and the label is the surface of the product Wa of the processed product W by the adhesive on the back surface thereof. Will be sequentially attached to).

In regards to claim 9, JP1, Schoening and Raphaeli teach the method of identifying workpieces distributed across collection units as incorporated by claim 1 above.  JP1 further teaches “The method of claim 1, wherein the automation device piles workpieces on at least one of the workpiece collection units, wherein at least one of the workpiece collection units comprises a container in which the pile is formed” ([0020] the separated products are stacked in a plurality of stages on the product pallet by the product storage mechanism while interposing a support plate, and in this state, the products are sorted into shapes and sizes and stored in the product stocker[0029] The loading carriage 19 is a workpiece conveying mechanism 10. The product Wa, which is movably arranged between the end position of the product and the product stocker 15 and stacked on the product pallet 22, is transferred to a position corresponding to the storage vehicle 20. The storage vehicle 20 is movably arranged along the product stocker 15, receives the product pallet 22 on which the products Wa are stacked and stacked, and receives the product pallet 22 from the loading carriage 19 and classifies the product pallet 22 into a predetermined storage shelf 16 of the product stocker 15; [0041] when the processed product W on the movable base plate 11 is carried to the position corresponding to the label sticking mechanism 13 by the processed product carrying mechanism 10, the mechanism frame 81 is moved and the label sticking body 83 is moved. Are moved to a position corresponding to the product Wa of the processed product W. In this state, the tape-shaped label wound around the label take-up reel 82 is pulled out by a predetermined amount and cut into a predetermined length by a cutter (not shown). Then, this label is vacuum-sucked by the label sticking body 83 at the rising position, and in that state, the label sticking body 83 descends to the position of the product Wa, and the label is the surface of the product Wa of the processed product W by the adhesive on the back surface thereof. Will be sequentially attached to).  


In regards to claim 10, JP1, Schoening and Raphaeli teach the method of identifying workpieces distributed across collection units as incorporated by claim 1 above.  JP1 further teaches “The method of claim 1, wherein the automation device comprises gripping devices that grip the workpieces and the identifying elements” ([0037] the workpiece W is magnetically attracted and released by the electromagnetic suction board 64, and the workpiece W is transferred from the processing table 9 of the laser processing machine 8 onto the moving base plate 11 of the workpiece transport mechanism 10.; [0041] Then, this label is vacuum-sucked by the label sticking body 83 at the rising position, and in that state, the label sticking body 83 descends to the position of the product Wa, and the label is the surface of the product Wa of the processed product W by the adhesive on the back surface thereof).

In regards to claim 12, JP1, Schoening and Raphaeli teach the method of identifying workpieces distributed across collection units as incorporated by claim 1 above.  Raphaeli further teaches “The method of claim 1, wherein the identifying elements are configured to emit and receive ultra-wideband signals” ([0154] In another example, instead of transmitting pulses carried on RF signals, the pulses are transmitted without an RF carrier, for example in accordance with UWB (ultra high bandwidth) methods.).

In regards to Claim 14, JP1 teaches “A production station for workpieces, comprising: a production machine for producing a plurality of workpieces” ([0012] In order to achieve the above first object, in the invention of the laser processing system according to claim 1, a material such as a metal plate is cut by a laser and processed. The laser processing machine is equipped with a processing table that supports the part separated from the material so that it does not fall downward, and the processed product processed by this laser processing machine and taken out from the laser processing machine is separated into products and waste materials) “an automation device for bringing the workpieces produced by the production machine to provision locations for workpiece collection units” ([0013]  a workpiece conveying mechanism for conveying the workpiece taken out from the laser beam machine to the product separating mechanism is provided [0020] the separated products are stacked in a plurality of stages on the product pallet by the product storage mechanism while interposing a support plate, and in this state, the products are sorted into shapes and sizes and stored in the product stocker[0029] The loading carriage 19 is a workpiece conveying mechanism 10. The product Wa, which is movably arranged between the end position of the product and the product stocker 15 and stacked on the product pallet 22, is transferred to a position corresponding to the storage vehicle 20. The storage vehicle 20 is movably arranged along the product stocker 15, receives the product pallet 22 on which the products Wa are stacked and stacked, and receives the product pallet 22 from the loading carriage 19 and classifies the product pallet 22 into a predetermined storage shelf 16 of the product stocker 15) “a controller configured to actuate the automation device to distribute the produced workpieces to the provision locations in a sorted manner” ([0020] Then, the separated products are stacked in a plurality of stages on the product pallet by the product storage mechanism while interposing a support plate, and in this state, the products are sorted into shapes and sizes and stored in the product stocker; [0026] The two label attaching mechanisms 13 are arranged in correspondence with the respective processed product conveying mechanisms 10, and the processed product conveying mechanism 10 is provided.
The label is attached on the product Wa while the processed product W is being conveyed by [0027] The product stocker 15 is arranged in the building 1 of the factory corresponding to the entrance / exit 3, and is provided with a large number of storage shelves 16 for storing the products Wa. The product storage mechanism 17 is disposed between the end of the processed product transport mechanism 10 and the product stocker 15, and the product Wa separated by the product separation mechanism 14 is separated.  Are sorted into shapes, sizes, etc. and stored in a predetermined storage shelf 16 of the product stocker 15) “a plurality of identifying elements... a provision device for providing the identifying elements, wherein the identifying elements bear information regarding the workpieces sorted to the provision locations” ([0012]  A label attaching mechanism for attaching a label to the product is provided; [0041] when the processed product W on the movable base plate 11 is carried to the position corresponding to the label sticking mechanism 13 by the processed product carrying mechanism 10, the mechanism frame 81 is moved and the label sticking body 83 is moved. Are moved to a position corresponding to the product Wa of the processed product W. In this state, the tape-shaped label wound around the label take-up reel 82 is pulled out by a predetermined amount and cut into a predetermined length by a cutter (not shown). Then, this label is vacuum-sucked by the label sticking body 83 at the rising position, and in that state, the label sticking body 83 descends to the position of the product Wa, and the label is the surface of the product Wa of the processed product W by the adhesive on the back surface thereof. Will be sequentially attached to. The label describes the type of the product Wa, the product NO, or the classification such as the customer) “and a conveying unit for bringing the identifying elements from the provision device to the provision locations....wherein the controller is further configured to actuate the conveying unit such that the identifying elements are sorted to the provision locations...” ([0041] when the processed product W on the movable base plate 11 is carried to the position corresponding to the label sticking mechanism 13 by the processed product carrying mechanism 10, the mechanism frame 81 is moved and the label sticking body 83 is moved. Are moved to a position corresponding to the product Wa of the processed product W. In this state, the tape-shaped label wound around the label take-up reel 82 is pulled out by a predetermined amount and cut into a predetermined length by a cutter (not shown). Then, this label is vacuum-sucked by the label sticking body 83 at the rising position, and in that state, the label sticking body 83 descends to the position of the product Wa, and the label is the surface of the product Wa of the processed product W by the adhesive on the back surface thereof. Will be sequentially attached to. The label describes the type of the product Wa, the product NO, or the classification such as the customer; [0026] The two label attaching mechanisms 13 are arranged in correspondence with the respective processed product conveying mechanisms 10, and the processed product conveying mechanism 10 is provided.
The label is attached on the product Wa while the processed product W is being conveyed by; [0027] The product stocker 15 is arranged in the building 1 of the factory corresponding to the entrance / exit 3, and is provided with a large number of storage shelves 16 for storing the products Wa. The product storage mechanism 17 is disposed between the end of the processed product transport mechanism 10 and the product stocker 15, and the product Wa separated by the product separation mechanism 14 is separated.  Are sorted into shapes, sizes, etc. and stored in a predetermined storage shelf 16 of the product stocker 15).  
JP1 fails to teach “a plurality of identifying elements configured to emit and receive electromagnetic signals to and from transceiver units and determine the position of the identifying elements from propagation times of the electromagnetic signals between the transceiver units and the identifying elements; ...and for attaching identifying elements to workpiece collection units in the provision locations; wherein the controller is further configured to actuate the conveying unit such that the identifying elements are sorted to the provision locations of the workpiece collection units”.  It should be noted that while some elements of these limitations are taught by JP1 they are being taught again through Schoening to improve clarity of rejection and further the obviousness of combination.
Schoening teaches “a plurality of identifying elements configured to emit and receive electromagnetic signals to and from transceiver units and determine the position of the identifying elements...” (Fig. 3-4 show various data fields stored with RFID tag; ([0017] A manufacturing process and inventory management or tracking system uses a radio frequency identification (RFID) detection system which may be, for example, a phased array antenna based RFID detection system, to track and manage material storage and flow of material in a manufacturing process or plant.  The management or tracking system operates to track and to provide the location of various inventory within an inventory region of the plant and may operate in conjunction with the various machines that implement manufacturing stages or steps of the manufacturing process; [0019] the management system may use the RFID tracking system to perform inventory management and control as well as to perform shipping management and control. In particular, the process management system may detect, track or scan all of the inventory in an inventory area to determine what inventory is present (based on the RFID tags detected during the scan), and provide a 3D view of the location of each piece of inventory. This feature enables the process management system to direct plant personnel to the correct location in the inventory area to get or obtain the correct materials to be used in a production run; [0072] the RFID tags 22 may be any passive or battery assisted passive (BAP) ultra-high frequency RFID tags, which do not have their own power source but instead are excited by energy received from a reader (e.g., the energy beam from the phased array antenna system 64). The passive and BAP RFID tags respond to the reader by modulating data onto some of the received energy and then reradiating the energy back to the reader (the phased array antennas in this case) which in turn decodes the data) “...and for attaching identifying elements to workpiece collection units in the provision locations; wherein the controller is further configured to actuate the conveying unit such that the identifying elements are sorted to the provision locations of the workpiece collection units;” ([0066] the command system 12 performs process flow management in the corrugator area 54, the WIP area 56, and the finishing areas 58 to 61 by detecting the movement of tagged materials in these areas. As intermediate products such as stacks of corrugated sheets come off a corrugator machine in the corrugator area 54, RFID tags may be attached to each sheet of paper or to one of the sheets of paper in a particular stack of corrugated paper for identification and tracking by the command system 12. In another case, an RFID tag may be applied to a cart or pallet onto which the stacks of paper from the corrugator machine are placed. In some scenarios, individual sheets may be tagged and processed in which case the RFID tags are attached to individual sheets instead of stacks. The tagged stacks (or paper) may be registered with the command system 12 by having an RFID tag attached thereto and an electronic record created for the RFID tag indicating, for example, the job order or job number for which the stack of corrugated paper was created, the identity or nature of the corrugated stack of paper or any other desirable information. The tagged stack of corrugated paper may then be moved to or placed in the WIP area 56 until needed for further processing.  The command system 12 determines from the job order which stack needs to be processed and proceeds to send the correct stack to one of the four finishing areas 58 to 61, either by communicating with a conveyor belt controller to cause the controller to automatically move the stack on a conveyor belt or by notifying workers to manually move the stack. If the workers move the wrong stack by mistake, then the command system 12 may detect the presence of the tagged stack in the wrong area of the process plant (or the presence of an incorrect stack at the input of the machine used for the next stage of production) and alert the workers to go back and move the correct stack to the input.; [0075] an RFID tag 112 with an associated data structure 114 is attached to a pallet of banded corrugated boxes 116.... Furthermore, by attaching the tag 112 to the pallet 116, the pallet 116 can be monitored in the loading bay area 62, and when needed, be located and loaded onto delivery trucks 118 to 120 for dispatch to customers; [0062] raw materials such as rolls of paper material are received and tagged with RFID tags for cataloging in a rollstock inventory. Of course, the rolls may have an RFID tag associated therewith or applied thereto when these rolls arrive at the plant 50. In this case, a user or personnel at the plant may apply or affix an RFID tag to the roll or other raw material and provide information to the command system 12 so as to the identity of the material (e.g., material type, manufacturer, material quantity, etc.) to be stored as inventory item information in the record for the RFID tag (and its associated identification number) applied to the material. As each roll is placed into the rollstock inventory, the command system 12 may use a tracking controller to track and record the location of each roll in the electronic record of the RFID tag attached to the roll.) 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the manufacturing system that applies identifying elements to workpieces using a provisioning and conveying mechanics with the manufacturing system that applies identifying elements to workpiece collection units because by using the RFID tags applied to pallets/carts it would offer the stated benefit of improving the tracking and shipment of pallets of products as noted in paragraph [0078] regarding specific benefits of tracking pallets of products.  A person of ordinary skill in the art would note that JP1 is exceedingly old in terms of technology, as RFID technology was practically non-existent at the time JP1 was published (1994), but has become a useful and well-known technology utilized for tracking and locating things the RFID is attached to before the priority date of the instant invention.  Furthermore, it is well-known in the arts that RFID labels can be provided in the form of a reel (i.e. a wound tape with RFID labels stuck to it), similar to the reel of conventional labels provided by JP1, thus the process performed by JP1 using conventional labels can be readily modified to use RFID labels on a reel.  Thus a person having ordinary skill would recognize that the labels of JP1 are somewhat outdated, and be motivated to combine the steps of JP1 with the teachings of Schoening utilizing RFID tags and applying them not only to the products themselves, but also to the pallets, as both relate to systems for providing identifying information in a manufacturing environment.  By combining these elements, it can be considered taking the known manufacturing system that applies identifying elements to workpiece collection units that operate through radio frequency signals transmitted and received by the identifying elements with antenna and those signals being used to locate the identifying element as taught by Schoening and adding those elements to improve the manufacturing system that applies labels to workpieces via a system of machinery and conveyance in a known way to achieve predictable results.
The combination of JP1 and Schoening fails to teach “...and determine the position of the identifying elements from propagation times of the electromagnetic signals between the transceiver units and the identifying elements”.
Raphaeli teaches “...and determine the position of the identifying elements from propagation times of the electromagnetic signals between the transceiver units and the identifying elements” ([0025] According to another aspect of the present invention, there is provided a method and a corresponding system for locating the position of at least one RF tag in relation to the position of at least two readers, including the steps of: (a) Each of the at least two readers is independently transmitting a wide band broadcast interrogation signal, (b) at least one tag is waiting to receive the wide band broadcast interrogation signals, (c) the at least one tag is transmitting a wide band response signal to each one of the wide band broadcast interrogation signals it received, wherein each wide band response signal includes identification information about the interrogating reader and about the transmitting tag, (d) each one of at least two readers are receiving at least one of the wide band response signals, wherein the at least one wide band response signal received by the readers may include overlapping wide band response signals whenever it is comprising of a plurality of wide band response signals transmitted by a plurality of tags, (e) each one of the at least two readers is detecting the at least one wide band response signal, deciding whether one or more tags answered to its wide band broadcast interrogation signal, and analyzing the at least one wide band response signal, transmitted by a tag, in order to determine the round trip delay and identification information, (f) each of the at least two readers is transferring distance and identity information of the tags and the reader itself to a central processing unit, by using the information transferred from each one of the at least two readers, the central processing unit is locating the position of the at least one tag in relation to the position of the at least two readers; [0150] The method for locating the position of at least one RF tag in relation to the position of at least two readers, including the steps of: (a) Each of the at least two readers is independently transmitting a wide band broadcast interrogation signal, (b) at least one tag is waiting to receive the wide band broadcast interrogation signals, (c) the at least one tag is transmitting a wide band response signal to each one of the wide band broadcast interrogation signals it received, wherein each wide band response signal includes identification information about the interrogating reader and about the transmitting tag, (d) each one of at least two readers are receiving at least one of the wide band response signals, wherein the at least one wide band response signal received by the readers may include overlapping wide band response signals whenever it is comprising of a plurality of wide band response signals transmitted by a plurality of tags, (e) each one of the at least two readers is detecting the at least one wide band response signal, deciding whether one or more tags answered to its wide band broadcast interrogation signal, and analyzing the at least one wide band response signal, transmitted by a tag, in order to determine the round trip delay and identification information, (f) each of the at least two readers is transferring distance and identity information of the tags and the reader itself to a central processing unit, by using the information transferred from each one of the at least two readers, the central processing unit is locating the position of the at least one tag in relation to the position of the at least two readers; wherein a round trip delay is considered a propagation time). 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that uses RFID tags on workpiece collection devices and provide location/position information as taught by JP1 and Schoening with the RFID tags that utilize a round trip delay time (propagation time) to determine the location/position of RFID tags as taught by Raphaeli because Schoening does not describe any particular method beyond “triangulation” for determination a location using two or three antenna, while Raphaeli teaches a method for “triangulation” using delay times to determine a location using two or three antenna.  A person having ordinary skill would recognize that either signal gain loss or round trip delay times are two different methods using triangulation between RFID tags and antenna to determine the location of the RFID tag, thus it is a mere selection of one technology as opposed to another when selecting the round trip delay time (propagation time) method for determining a location.  In other words, Schoening is not concerned with expounding upon the specifics of how the triangulation method operates, and the teachings of Raphaeli can be considered to elaborate on features that are inherent to Schoening, just merely not described in such detail by using round trip time to triangulate where an RFID tag is.  By combining these elements, it can be considered applying the teachings of Raphaeli to Schoening and JP1 in a known way to achieve predictable results.

In regards to claim 15, JP1, Schoening and Raphaeli teach the production device for identifying workpieces distributed across collection units as incorporated by claim 14 above.  JP1 further teaches “The production station of claim 14, wherein the provision device comprises a writing device for writing the identifying elements directly with the information for the workpieces sorted to each of the provision locations and/or with an allocation identifier for this information” ([0041] when the processed product W on the movable base plate 11 is carried to the position corresponding to the label sticking mechanism 13 by the processed product carrying mechanism 10, the mechanism frame 81 is moved and the label sticking body 83 is moved. Are moved to a position corresponding to the product Wa of the processed product W. In this state, the tape-shaped label wound around the label take-up reel 82 is pulled out by a predetermined amount and cut into a predetermined length by a cutter (not shown). Then, this label is vacuum-sucked by the label sticking body 83 at the rising position, and in that state, the label sticking body 83 descends to the position of the product Wa, and the label is the surface of the product Wa of the processed product W by the adhesive on the back surface thereof. Will be sequentially attached to. The label describes the type of the product Wa, the product NO, or the classification such as the customer).  Dewberry further teaches “wherein the provision device comprises a writing device for writing the identifying elements directly with the information for the workpieces sorted to each of the provision locations and/or with an allocation identifier for this information” ([0007] the receiver and offset timer are operated as a scanning receiver. The scanning receiver receives at a plurality of offset times over a range of offset times and generates a scan data set representing the received signal over the range of offset times; [0178] The resulting signal value is recorded in a sequential memory array to produce a scan data set, or "scan". FIG. 2 and FIG. 3 show exemplary scans).  Schoening additionally teaches ([0011] each RFID tag may be read and write capable, meaning that information can be altered in the tag; [0078] In a further example, the data structure 114 associated with the tag 112 has six data fields including a tag number field 134 that identifies the tag 116, a type field 135 that indicates the tag 112 is attached to a pallet of banded corrugated boxes such as the pallet 116, a number of boxes field 136 that describes the number of corrugated boxes on the pallet 116, a location field 137 that indicates the location of the pallet 116, a shipping order number field 138 that associates the pallet 116 to a customer shipping order (which may be associated with a job number), and a destination field 139 that shows the destination to which the pallet 116 should be shipped). 

In regards to claim 16, JP1, Schoening and Raphaeli teach the production device for identifying workpieces distributed across collection units as incorporated by claim 14 above.  Schoening further teaches “The production station of claim 14, wherein the provision device comprises: a reading device for reading allocation identifiers that are stored in the identifying elements, or a determining device for determining the position of an identifying element relative to a known order, wherein the identifying elements are stored in a stack and the determining device identifies elements taken from the stack, or both the reading device and the determining device” ([0060] by continuously performing beam sweeping and RFID detection and updating, the RFID system may detect and track the location of any RFID tag in the plant 50 at any desired time. In other words, by periodically sweeping over an area or volume in the plant using one or more of the antennas of the antenna system 64, the phased array antenna network 64 employs a zonal monitoring approach that does not rely on the movement of the RFID tagged objects through a fixed portal or a read node (i.e., stationary RFID readers) and that does not rely on the manual scanning of the RFID tagged objects (i.e., hand-held RFID readers) in order to achieve reliable RFID tag identification and/or to ascertain the location of the tagged objects. Thus, unlike conventional RFID systems, the phased array antenna network 64 can be used to track and monitor the location and movement of tagged materials and goods throughout the corrugated plant 50 at any time, thereby enabling the command system 12 to be able to perform various inventory and manufacturing process control and management functions such as inventory management, process flow management and shipping management more effectively and efficiently; [0072] the RFID tags 22 may be any passive or battery assisted passive (BAP) ultra-high frequency RFID tags, which do not have their own power source but instead are excited by energy received from a reader (e.g., the energy beam from the phased array antenna system 64). The passive and BAP RFID tags respond to the reader by modulating data onto some of the received energy and then reradiating the energy back to the reader (the phased array antennas in this case) which in turn decodes the data. Typically, the encoded data will be the RFID tag number, but other data could be encoded or used instead or as well).

In regards to claim 17, JP1, Schoening and Raphaeli teach the production device for identifying workpieces distributed across collection units as incorporated by claim 14 above.  JP1 further teaches “The production station of claim 14, wherein the conveying unit comprises: a conveying device for bringing the identifying elements from the provision device to a transfer zone in a working region of the automation device” ([0040] The label take-up reel 82 is rotatably supported on the upper portion of the label take-up reel 82. The label sticking body 83 is hung and supported in the lower part of the mechanism frame 81 so as to be able to move up and down so as to correspond to the product Wa on the processed product W[0041] when the processed product W on the movable base plate 11 is carried to the position corresponding to the label sticking mechanism 13 by the processed product carrying mechanism 10, the mechanism frame 81 is moved and the label sticking body 83 is moved. Are moved to a position corresponding to the product Wa of the processed product W. In this state, the tape-shaped label wound around the label take-up reel 82 is pulled out by a predetermined amount and cut into a predetermined length by a cutter (not shown). Then, this label is vacuum-sucked by the label sticking body 83 at the rising position, and in that state, the label sticking body 83 descends to the position of the product Wa, and the label is the surface of the product Wa of the processed product W by the adhesive on the back surface thereof. Will be sequentially attached to. The label describes the type of the product Wa, the product NO, or the classification such as the customer) “wherein the automation device is configured to move the provided identifying elements from the transfer zone to the provision locations” (Fig. 8 and [0037] When the laser processing machine 8 finishes the processing, the processing table 9 is moved to the carry-out position at the right end in FIG. Then, the moving frame 62 of the workpiece transfer mechanism 12 is moved between a position corresponding to above the processing table 9 of the laser beam machine 8 and above the starting end of the workpiece transfer mechanism 10. At the same time, the workpiece W is magnetically attracted and released by the electromagnetic suction board 64, and the workpiece W is transferred from the processing table 9 of the laser processing machine 8 onto the moving base plate 11 of the workpiece transport mechanism 10; [0039] Then, by the processed product transfer mechanism 12, When the servomotor 74 is rotated with the processed product W placed on the moving base plate 11 of the product transport mechanism 10, the chain 73 is rotated in the clockwise direction in FIG. 4 via the sprocket 71. As a result, the processed product W on the moving base plate 11 Is transported from a position corresponding to the workpiece transfer mechanism 12 to a position corresponding to the workpiece replacement mechanism 18 via a position corresponding to the label attaching mechanism 13;[0040] Next, referring to the label attaching mechanism 13, as shown in FIGS. 1 and 4, the mounting plate 79 is disposed above the workpiece conveying mechanism 10, and a pair of rails 80 is provided on the side surface thereof. It has been laid. The mechanical frame 81 is mounted on the rail 80 with respect to the workpiece W produced by the workpiece conveying mechanism 10.  The label take-up reel 82 is rotatably supported on the upper portion of the label take-up reel 82. The label sticking body 83 is hung and supported in the lower part of the mechanism frame 81 so as to be able to move up and down so as to correspond to the product Wa on the processed product W[0041] Then, when the processed product W on the movable base plate 11 is carried to the position corresponding to the label sticking mechanism 13 by the processed product carrying mechanism 10 [0044] Then, when the workpiece W is moved by the workpiece transfer mechanism 12 onto the movable base plate 11 in a state where the movable base plate 11 of the workpiece transfer mechanism 10 has been moved to the transfer start end portion) “and wherein the controller is configured to actuate the automation device such that the identifying elements are sorted to the provision locations” (Fig. 8 and [0027] The product stocker 15 is arranged in the building 1 of the factory corresponding to the entrance / exit 3, and is provided with a large number of storage shelves 16 for storing the products Wa. The product storage mechanism 17 is disposed between the end of the processed product transport mechanism 10 and the product stocker 15, and the product Wa separated by the product separation mechanism 14 is separated. Are sorted into shapes, sizes, etc. and stored in a predetermined storage shelf 16 of the product stocker 15. That is, the product storage mechanism 17 includes a processed product replacement mechanism 18, a loading carriage 19 and a storage mobile vehicle 20. Is equipped with. The work piece replacement mechanism 18 is movably arranged above the end of the work piece transport mechanism 10, magnetically adsorbs the separated waste material Wb and moves it to the waste material stocker 21, and magnetically adsorbs the product Wa. A plurality of tiers are stacked on the product pallet 22 of the loading cart 19 while interposing a support plate 113 described later; [0020] the separated products are stacked in a plurality of stages on the product pallet by the product storage mechanism while interposing a support plate, and in this state, the products are sorted into shapes and sizes and stored in the product stocker).  Additionally, Schoening further teaches (Fig. 4 and [0067] Depending on the scenario/embodiment, the command system 12 may determine the appropriate finishing area for the stack based on the job order. Once the stack is in one of the finishing areas 58 to 61, the command system 12 determines required process operations (e.g., folding, gluing, die-cutting, printing, banding, etc.) to be performed in the finishing area to convert the stack of corrugated sheets into finished goods (e.g., boxes, point-of-purchase displays, etc.). In addition, for operations such as printing, the command system 12 may determine various process supplies that are required for the operations performed by the various machines in the plant such as paints, inks, printing plates, glues, etc.; [0075] an RFID tag 112 with an associated data structure 114 is attached to a pallet of banded corrugated boxes 116. By attaching the tag 100 to the roll 104, the roll 104 can be identified and located in a rollstock inventory area (e.g., the rollstock area 52 in FIG. 2), and when needed, be brought to the corrugator area 54 for further processing. Similarly, by attaching the tag 106 to the stack 110, the stack 110 can be identified and tracked in the WIP area, and when needed, be directed to one of the finishing areas 58 to 61 for further processing. Furthermore, by attaching the tag 112 to the pallet 116, the pallet 116 can be monitored in the loading bay area 62, and when needed, be located and loaded onto delivery trucks 118 to 120 for dispatch to customers).

In regards to claim 19, JP1, Schoening and Raphaeli teach the production device for identifying workpieces distributed across collection units as incorporated by claim 14 above.  JP1 further teaches “The production station of claim 14, wherein the production machine is a flat-bed processing machine, a laser-cutting machine, or a punching machine, or a combined cutting and punching machine, or a bending machine” ([0001] Field of the Invention The present invention relates to a laser processing system having a laser processing machine for cutting a material such as a metal plate with a laser).

In regards to claim 20, JP1, Schoening and Raphaeli teach the production device for identifying workpieces distributed across collection units as incorporated by claim 14 above.  JP1 further teaches “The production station of claim 14, wherein the automation device comprises a suction gripper, and the identifying elements comprise a planar portion for applying the suction gripper” ([0041] the tape-shaped label wound around the label take-up reel 82 is pulled out by a predetermined amount and cut into a predetermined length by a cutter (not shown). Then, this label is vacuum-sucked by the label sticking body 83 at the rising position, and in that state, the label sticking body 83 descends to the position of the product Wa, and the label is the surface of the product Wa of the processed product W by the adhesive on the back surface thereof. Will be sequentially attached to).  

In regards to claim 21, JP1, Schoening and Raphaeli teach the production device for identifying workpieces distributed across collection units as incorporated by claim 14 above.  JP1 further teaches “The production station of claim 14, wherein at least some of the workpiece collection units are a pallet, and/or a partial region of a pallet, and/or a container” ([0020] The processed product is separated into the product and the waste material by the product separation mechanism including the body . Then, the separated products are stacked in a plurality of stages on the product pallet by the product storage mechanism while interposing a support plate, and in this state, the products are sorted into shapes and sizes and stored in the product stocker).

In regards to claim 22, JP1, Schoening and Raphaeli teach the production device for identifying workpieces distributed across collection units as incorporated by claim 14 above.  JP1 further teaches “The production station of claim 21, further comprising at least one workpiece collection apparatus comprising a plurality of workpiece collection units that are transported together over the workpiece collection apparatus” (Fig. 8 and [0028] the product storage mechanism 17 includes a processed product replacement mechanism 18, a loading carriage 19 and a storage mobile vehicle 20. Is equipped with. The work piece replacement mechanism 18 is movably arranged above the end of the work piece transport mechanism 10, magnetically adsorbs the separated waste material Wb and moves it to the waste material stocker 21, and magnetically adsorbs the product Wa. A plurality of tiers are stacked on the product pallet 22 of the loading cart 19 while interposing a support plate 113 described later; [0029] The loading carriage 19 is a workpiece conveying mechanism 10. The product Wa, which is movably arranged between the end position of the product and the product stocker 15 and stacked on the product pallet 22, is transferred to a position corresponding to the storage vehicle 20. The storage vehicle 20 is movably arranged along the product stocker 15, receives the product pallet 22 on which the products Wa are stacked and stacked, and receives the product pallet 22 from the loading carriage 19 and classifies the product pallet 22 into a predetermined storage shelf 16 of the product stocker 15; [0047] As shown in FIGS. 1 and 8, the rail 107 is laid on the floor surface of the building 1 and the rail of the workpiece replacement mechanism 18 is provided. It extends in the same direction as 98. Loading cart 1 9 is movably supported on the rail 107 via a plurality of support rollers 108, and the product pallet 22 is supported on its upper surface so that it can be carried in and out. The positioning device 109 is provided on the loading dolly 19, and the positioning pin 110 engages with a part of the product pallet 22 to allow the product pallet 2 to move. 2 is positioned and held at a predetermined position on the loading carriage 19).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable JP1, Schoening and Raphaeli as applied to claim 2 above, and further in view of Sloan (US20050173449, hereinafter Sloan), Intelleto’s Reel-to-Reel encoder highlights (hereinafter Intelleto) and Price et al. (WO2015070222, hereinafter Price).

In regards to Claim 4, JP1, Schoening and Raphaeli teach the method of identifying workpieces as incorporated by claim 3 above.
JP1 further teaches “The method of claim 2, wherein the provision device is configured to remove the identifying elements from a store” ([0041] when the processed product W on the movable base plate 11 is carried to the position corresponding to the label sticking mechanism 13 by the processed product carrying mechanism 10, the mechanism frame 81 is moved and the label sticking body 83 is moved. Are moved to a position corresponding to the product Wa of the processed product W. In this state, the tape-shaped label wound around the label take-up reel 82 is pulled out by a predetermined amount and cut into a predetermined length by a cutter (not shown). Then, this label is vacuum-sucked by the label sticking body 83 at the rising position, and in that state, the label sticking body 83 descends to the position of the product Wa, and the label is the surface of the product Wa of the processed product W by the adhesive on the back surface thereof. Will be sequentially attached to. The label describes the type of the product Wa, the product NO, or the classification such as the customer; wherein a reel is a type of store).  
The combination of , JP1, Schoening and Raphaeli  fail to teach “the identifying elements have known, permanently stored allocation identifiers stored in a known order in a stack; and wherein an allocation identifier for an identifying element is determined by removal information that describes the position of the identifying element relative to the known order and the removal information is a number index of the identifying elements taken from the stack”.
Price teaches “the identifying elements have known, permanently stored allocation identifiers stored in a known order...” ([0072]  In one aspect the structures are identifiers, such as two dimensional datamatrix barcodes 402A, 402B that may be formed on a first surface 400T (e.g. from which the specimens are viewed) of the workpiece 400 in any suitable manner and at any suitable locations. In one aspect the barcodes 402A, 402B are engraved or micro-machined on the surface on opposite sides of the slot 401. In one aspect each barcode may be a one dimensional or two dimensional barcode that includes at least 14 cells along a length of the barcode (e.g. for 1-D a barcode) or at least one side of the barcode (e.g. for a 2-D barcode) . In other aspects more or less than 14 cells are provided along the length of the barcode. For example, in one aspect, the barcode may be a 14x14 datamatrix that has the capacity to encode 3.6xl015 unique 10-character alphanumeric serial numbers (which, in one aspect, are used in a manner similar to and/or embody accession numbering where the accession numbering corresponds to specimen samples that are registered in, for example, data structure DS and/or the laboratory information management system LIMS such that the accession numbering defines an ordered sequence of the workpieces 400... In one aspect the identifiers 402A, 402B, 403 are related to a predetermined sequence of specimens (e.g. as will be described below) in an array of workpieces 400; correspond to a predetermined arrangement of an array of workpieces 400 in the pockets 500 of a cassette 102 (described in greater detail below) ; are representative of a source material configuration from which the specimens on the workpieces 400 are made (as will be described in greater detail below); and/or comprises workpiece 400 identification data relating each workpiece, in an array of workpieces in the pockets 500 of a cassette 102, and a specimen disposed on the workpiece 400. In one aspect, the workpiece identifiers 402A, 402B and 403 are in the form of an active or passive electronic chip such as an RFID chip, Bluetooth transmitter or other suitable wireless identifier configured to be read by any suitable scanner SCR disposed within, for example, the automated transport and positioning system 100 and/or within any suitable portions of the workpiece processing system or facility 100PS; wherein passive chips are known to permanently store information because they are write once read many devices) “and wherein an allocation identifier for an identifying element is determined by removal information that describes the position of the identifying element relative to the known order and the removal information is a number index of the identifying elements taken from the stack” ([0072] in one aspect, the barcode may be a 14x14 datamatrix that has the capacity to encode 3.6xl015 unique 10-character alphanumeric serial numbers (which, in one aspect, are used in a manner similar to and/or embody accession numbering where the accession numbering corresponds to specimen samples that are registered in, for example, data structure DS and/or the laboratory information management system LIMS such that the accession numbering defines an ordered sequence of the workpieces 400 holding the specimen samples) with error correction to uniquely identify a specimen as described herein in for example the laboratory information management system LIMS or other any suitable database or tracking system; [0329] In accordance with one or more aspects of the disclosed embodiment the machine readable structures embody accession numbers of registered specimen samples disposed on the electron microscope specimen sample holder. [0330] In accordance with one or more aspects of the disclosed embodiment the accession numbers define an ordered sequence of a plurality of electron microscope specimen sample holders; also [0110-0120]).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the workpiece identification system of JP1, Schoening, Raphaeli that attaches RFID identification devices to workpiece collection units for positioning the workpieces via conveyance, sorting and storage with the use of known order of identifying elements in a stack and using that known order to determine allocation identifiers as taught by Price because one of ordinary skill in the art would recognize that the use of a known order that removes tags from a stack to determine the allocation number offers a structured way of associating the identifying elements with identification numbers (allocation numbers) for keeping track of orders and workpieces.  Furthermore, the use of individual allocation numbers that uniquely identify each of the workpiece collection units holding workpieces would convey the improvement that each individual workpiece collector can be associated with an individual identifier for better tracking and historizing of the workpiece, for example to track when a machine produces faulty workpieces by using the unique identifier to determine which machine produced the faulty workpieces through an association of the machine and the workpiece via the identifier.  In addition, Price even suggests that “other suitable wireless identifiers” are capable of being used, thus the UWB devices of Raphaeli is a prime replacement.  Lastly, Price and JP1 can be considered in the same field, as both deal with systems for positioning and using identification elements to identify workpieces and transports that carry the workpieces.  By combining these elements, it can be considered taking the known method of applying UWB devices as identification devices to workpieces for sorting and conveying the workpieces, and modifying it by adding the known database that includes unique identifiers for workpieces to achieve the predictable result of a method of applying UWB devices as identification devices that contain unique identifiers for the workpieces that is stored in a database, and using that information to sort and convey the workpieces.
The combination of JP1, Schoening, Raphaeli and Price fail to teach “the identifying elements have known... allocation identifiers stored in a known order in a stack”.
Sloan teaches “the identifying elements ... in a stack” ([0008] In a first aspect of the present invention, a stack of tags is described. Each tag has opposing first and second surfaces. At an end of each tag, a portion of the second surface is coated with an adhesive material. The portion of the second surface of each tag is removably attached to the first surface of a next tag in the stack by an adhesive material. A first tag can be removed from the stack by pulling a free end of the first tag to detach the first tag from a next tag in the stack. Subsequent tags of the stack can be removed from the stack in a similar manner to the first tag; [0027] IC 106 may be attached to substrate 102 in a recessed and/or non-recessed location. IC 106 controls operation of tag 100, and transmits signals to, and receives signals from, RFID readers using antenna 104. The present invention is applicable to tag 100, and to any other type of tags, including labels and inlays).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the reel of JP1 to be the stack of Sloan because it can be considered a mere design choice to utilize a stack versus a reel, as both offer the ability to store a plurality of elements in a condensed space.  Furthermore, by utilizing a stack instead of a reel, it would infer the stated benefits of Sloan, namely that dispensing techniques of identifying elements is improved.  By combining these elements, it can be considered taking the known reel of identifying elements of JP1 and replacing it with the known stack taught by Sloan.
Intelletto additionally teaches “the identifying elements have known, permanently stored allocation identifiers stored in a known order” ([reel to reel encoder] Highly efficient for testing and encoding HF and UHF tags.- Serialized encoding ensures that all RFID labels on a roll contain serialized data. The encoding format can be defined by the user or it can be chosen from a list of pre-programmed EPC compliant formats; Encoding Engine will query an external server through a web service function call to determine the next number to write into the RFID tag. This could be a simple Query asking for the next number or the Engine could supply the scanned barcode to the external system, and the response generated based on the query, will then be written into the RFID tag; wherein because they are serialized it is a known order, likewise when a user chooses the information written, that order is known).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the reel of identifying elements of JP1 to utilize a reel of identifying elements with the features of Intelletto that includes a reel of identifying elements that are in a known order because it would inherit the benefit of allowing a user to specify the order, thus offering more control over the process.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP1, Schoening and Raphaeli as applied to claims 1 and 17 above, and further in view of Buettner (US 20090223334, hereinafter Buettner).

In regards to Claim 11, JP1, Schoening and Raphaeli teach the method of workpiece identification as incorporated by claim 1 above.
JP1 further teaches “The method of claim 1, wherein the automation device comprises a workpiece carriage into which the workpieces and identifying elements are placed and is configured to move at least over some of the workpiece collection units... a workpiece collection unit” (Fig. 8 and [0028] the product storage mechanism 17 includes a processed product replacement mechanism 18, a loading carriage 19 and a storage mobile vehicle 20. Is equipped with. The work piece replacement mechanism 18 is movably arranged above the end of the work piece transport mechanism 10, magnetically adsorbs the separated waste material Wb and moves it to the waste material stocker 21, and magnetically adsorbs the product Wa. A plurality of tiers are stacked on the product pallet 22 of the loading cart 19 while interposing a support plate 113 described later; [0029] The loading carriage 19 is a workpiece conveying mechanism 10. The product Wa, which is movably arranged between the end position of the product and the product stocker 15 and stacked on the product pallet 22, is transferred to a position corresponding to the storage vehicle 20. The storage vehicle 20 is movably arranged along the product stocker 15, receives the product pallet 22 on which the products Wa are stacked and stacked, and receives the product pallet 22 from the loading carriage 19 and classifies the product pallet 22 into a predetermined storage shelf 16 of the product stocker 15; [0047] As shown in FIGS. 1 and 8, the rail 107 is laid on the floor surface of the building 1 and the rail of the workpiece replacement mechanism 18 is provided. It extends in the same direction as 98. Loading cart 1 9 is movably supported on the rail 107 via a plurality of support rollers 108, and the product pallet 22 is supported on its upper surface so that it can be carried in and out. The positioning device 109 is provided on the loading dolly 19, and the positioning pin 110 engages with a part of the product pallet 22 to allow the product pallet 2 to move. 2 is positioned and held at a predetermined position on the loading carriage 19).
JP1, Schoening and Raphaeli fail to teach “and, by opening an ejector, drop the workpieces and the identifying elements out to a workpiece collection unit”.
Buettner teaches “and, by opening an ejector, drop the workpieces and the identifying elements out to a workpiece collection unit” ([0061] The opening 41 may be opened and closed by a flap 42. When the flap 42 is open, the sheet metal cut-outs 36, which have been cut entirely free after the final severance cutting, fall out of the remaining workpiece 37 under gravity. The sheet metal cut-outs 36 are removed from the working area of the laser punch press 30 via the flap 42 and a chute 43. Especially rapid removal of the sheet metal cut-outs 36 is possible if the final severance cutting is performed with the flap 42 open; wherein because the identifying elements are on the workpiece, they are both dropped).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the conveyance system of JP1 to include an opening for dropping workpieces and the identifying elements into workpiece collection units because it can be considered a mere design choice to utilize any form of conveyance for getting a workpiece from a processing machine to a storage unit.  Furthermore, both Buettner and JP1 relate to laser machines for processing metal workpieces into cut products, thus are in related fields.  

In regards to Claim 18, JP1, Schoening and Raphaeli teach the device for workpiece identification as incorporated by claim 17 above.
JP1, Schoening and Raphaeli fail to teach “The production station of claim 17, wherein the conveying device comprises a chute via which the provided identifying elements can slide from the provision device into the transfer zone in the working region of the automation device”.
Buettner teaches “The production station of claim 17, wherein the conveying device comprises a chute via which the provided identifying elements can slide from the provision device into the transfer zone in the working region of the automation device” ([0061] The opening 41 may be opened and closed by a flap 42. When the flap 42 is open, the sheet metal cut-outs 36, which have been cut entirely free after the final severance cutting, fall out of the remaining workpiece 37 under gravity. The sheet metal cut-outs 36 are removed from the working area of the laser punch press 30 via the flap 42 and a chute 43. Especially rapid removal of the sheet metal cut-outs 36 is possible if the final severance cutting is performed with the flap 42 open; wherein because the identifying elements are on the workpiece, they are both dropped).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the conveyance system of JP1 to include a chute for dropping workpieces and the identifying elements into workpiece collection units because it can be considered a mere design choice to utilize any form of conveyance for getting a workpiece from a processing machine to a storage unit.  Furthermore, both Buettner and JP1 relate to laser machines for processing metal workpieces into cut products, thus are in related fields.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116